Notice of Allowability
Claims 1, 4, 7-11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Stephen Ackerman, Reg. No. 37,761 on May 7, 2021.

The application is amended as follows:


IN THE CLAIMS:

1. (Currently Amended) A wireless communication controlling apparatus comprising a memory and a processor, wherein a wireless communication controlling program containing computerized instructions is stored in the memory and configured to be executed by the processor to
operate an application; 
receive a multicast packet from a user terminal based on the application;
support wireless communication in a concurrent mode for receiving [[a]] the multicast packet; 
determine whether the multicast packet is received from [[a]] the user terminal based on the application within a predetermined threshold period of time; 
collect legacy  access point (AP) information in the multicast packet when receiving the multicast packet from the user terminal and collect the legacy AP information3DS18-9F06Application no. 16/680,525 directly from the user terminal when not receiving the multicast packet from the user terminal;
attempt to access a legacy AP  from the received multicast packet based on the concurrent mode; [[and]] 
determine whether the legacy AP is accessed within the predetermined threshold period of time[[.]]; and
collect the legacy AP information from the user terminal according to a result of the determining that the legacy AP is not access within the predetermined threshold period of time.

2-3. (Canceled)

4. (Currently Amended): The apparatus as claimed in claim 1, wherein the computerized instructions is configured to be executed by the processor to: transmit an access success message to the user terminal based on a determination that the legacy AP is accessed, and collect the legacy AP information from the user terminal based on a determination that the legacy AP is not accessed.

5-6. (canceled)

7. (Currently Amended): The apparatus as claimed in claim 1, wherein the computerized instructions is configured to be executed by the processor to: receive the multicast packet again when failing to access the legacy AP.

8. (Previously presented): The apparatus as claimed in claim 1, wherein the legacy AP information includes a Service Set IDentifier (SSID), and a password of the legacy AP included in a multicast address of Mac Header.

9. (Previously presented): The apparatus as claimed in claim 4, wherein the concurrent mode includes an STA mode which supports an Internet of Things service by accessing the legacy AP, and an AP mode which supports to collect the legacy AP information from the user terminal based on the legacy AP not being accessed.

10. (Previously presented): The apparatus as claimed in claim 1, wherein the supporting wireless communication comprising: supporting to receive the legacy AP information from a provisioning AP using an AP mode of the concurrent mode, and supporting to attempt to access the legacy AP using an STA mode of the concurrent mode.

11. (Currently Amended): The apparatus as claimed in claim 10, the computerized instructions is configured to be executed by the processor to operate with the provisioning AP based on the concurrent mode.

12-14. (canceled)


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445